Exhibit 99.1 ADVANCE AUTO PARTS REPORTS SECOND QUARTER FISCAL 2010 COMPARABLE STORE SALES INCREASE OF 5.8%; OPERATING INCOME RATE EXPANDS TO 12.1%; DILUTED EPS INCREASES 40% TO $1.16 ROANOKE, Va, August 11, 2010 – Advance Auto Parts, Inc. (NYSE: AAP), a leading retailer of automotive aftermarket parts, accessories, batteries, and maintenance items, today announced its financial results for the second quarter ended July 17, 2010. Second quarter earnings per diluted share (EPS) were $1.16 which was a 40% increase over the second quarter last year. Excluding the $0.06 charge related to store divestitures recorded during the second quarter of fiscal 2009, EPS increased 30%. Second Quarter Performance Summary Twelve Weeks Ended Twenty-Eight Weeks Ended July 17, 2010 July 18, 2009 July 17, 2010 July 18, 2009 Sales (in millions) $ Comp Store Sales % 5.8% 4.8% 6.9% 6.7% Gross Profit % 50.4% 49.3% 50.1% 49.0% SG&A % 38.3% 39.1% 39.2% 39.3% Operating Income % 12.1% 10.2% 10.9% 9.7% Diluted EPS $ Avg Diluted Shares (in thousands) “I would like to thank our 51,000 Team Members for delivering a record performance in our second quarter of 2010. The team continues to position us for another great year through their focus on execution and an unwavering commitment to serving our customers,” said Darren R. Jackson, Chief Executive Officer. “We remain confident in our Team Members and strategies as they fueled our 6.9% increase in year-to-date comp stores sales and continue to drive the resurgence of our DIY business while extending our string of double-digit comparable store sales gains in our Commercial business.We are encouraged by our good start to the third quarter and are upbeat as we look to the second half of 2010.” Second Quarter and Year-to-Date Highlights Total sales for the second quarter increased 7.2% to $1.42 billion, compared with total sales of $1.32 billion during the second quarter of fiscal 2009. The sales increase reflected the net addition of 90 new stores during the past 12 months and a comparable store sales gain of 5.8% compared to a 4.8% comparable store sales gain during the second quarter of fiscal 2009. Year-to-date comparable store sales increased 6.9% which was on top of a 6.7% increase over the same period in fiscal 2009. The Company’s gross profit rate was 50.4% of sales during the second quarter as compared to 49.3% during the second quarter last year. The 111 basis-point improvement in the gross profit rate was driven by improved merchandising and pricing capabilities, increased inventory levels and resulting supply chain efficiencies and improved parts availability.Year-to-date, the Company’s gross profit rate was 50.1%, or 101 basis points favorable to the same period in fiscal 2009. The Company’s SG&A rate was 38.3% of sales during the second quarter as compared to 39.1% during the same period last year, an 81 basis-point decrease.Excluding the impact of store divestitures last year, the SG&A rate decreased 10 basis points, primarily due to strong comparable store sales which drove leverage in occupancy costs, and an expected decelerated pace of incremental spending on the Company’s strategic capabilities. Year-to-date, the Company’s SG&A rate was 39.2% versus 39.3% during the same period last year, or 38.8% when excluding the impact of store divestitures in fiscal 2009. The Company’s operating income during the second quarter of $171.6 million increased 27.3%, or 191 basis points, to 12.1% of total sales as compared to the second quarter of fiscal 2009.Excluding the 2 impact of store divestitures, the Company’s operating income increased 19.1% and its operating income rate increased 121 basis points. Operating cash flow through the second quarter increased 14.2% to $495.5 million from $433.8 million last year.Free cash flow through the second quarter increased 41.8% to $407.6 million from $287.4 million last year.Capital expenditures were $99.3 million through the second quarter as compared to $90.8 million through the second quarter of fiscal 2009. “We are pleased with our strong second quarter financial performance that was driven by our previous strategic investments, fantastic team member execution and positive industry dynamics.These factors contributed to us delivering strong top line and bottom line growth, along with record free cash flow and returns as measured by return on invested capital,” said Mike Norona, Executive Vice President and Chief Financial Officer.“As a result of our first half performance which exceeded our internal expectations, combined with our significant share repurchase activity which was not included in our original annual EPS outlook, we believe it is prudent to reflect these material changes and update our previously communicated annual EPS outlook.We now estimate our fiscal 2010 annual EPS outlook to be in the range of $3.70 – $3.80 per share.” Comparable Key Financial Metrics and Statistics (1) Twelve Weeks Ended Twenty-Eight Weeks Ended Fifty-Two Weeks Ended July 17, 2010 July 18, 2009 July 17, 2010 July 18, 2009 FY 2009 FY 2008 Sales Growth % 7.2% 7.0% 8.1% 8.9% 7.1% 4.3% Sales per Store $ Operating Income per Store $ Return on Invested Capital 16.5% 14.9% 16.5% 14.9% 15.1% 14.0% Gross Margin Return on Inventory $ Total Store Square Footage, end of period Total Team Members, end of period In thousands except for gross margin return on inventory and total Team Members. The financial metrics have been reported on a comparable basis to exclude the impact of store divestiture expenses in fiscal 2009 and the 53rd week results and non- 3 cash inventory adjustment in fiscal 2008. The financial metrics presented are calculated on an annual basis and accordingly reflect the last four quarters completed, except for Sales Growth % and where noted. Refer to the presentation of the financial metrics on a GAAP basis, definitions of the financial metrics and reconciliation of the financial results reported on a comparable basis to the GAAP basis in the accompanying financial statements in this press release. Store Information During the second quarter, the Company opened 36 stores, including 14 Autopart International stores, and closed 1 store.As of July 17, 2010, the Company’s total store count was 3,497 including 181 Autopart International stores.Additionally, during the first week of the fiscal third quarter, the Company opened its 3,500th store in Westerly, Rhode Island, marking another significant milestone in the Company’s growth story. Share Repurchases During the second quarter, the Company repurchased approximately 3.4 million shares of itscommon stock at an aggregate cost of $167.8 million, or an average price of $49.83 per share. Through the second quarter the Company has repurchased approximately 10.3 million shares of its common stock at an aggregate cost of $455.5 million, or an average price of $44.31 per share. Share Repurchase Authorization The Company’s Board of Directors today authorized a $300 million share repurchase program. This new authorization replaces the Company’s $500 million share repurchase program authorized in February 2010, which had $44.5 million remaining. Dividend On August 10, 2010, the Company’s Board of Directors declared a regular quarterly cash dividend of $0.06 per share to be paid on October 8, 2010 to stockholders of record as of September 24, 2010. Investor Conference Call The Company will host a conference call on Thursday, August 12, 2010 at 10:00 a.m. Eastern Daylight Time to discuss its quarterly results.To listen to the live call, please log on to the Company’s 4 website, www.AdvanceAutoParts.com, or dial (866) 908-1AAP.The call will be archived on the Company’s website until August 12, 2011. About Advance Auto Parts Headquartered in Roanoke, Va., Advance Auto Parts, Inc., a leading automotive aftermarket retailer of parts, accessories, batteries, and maintenance items in the United States, serves both the do-it-yourself and professional installer markets.As of July 17, 2010, the Company operated 3,497 stores in 39 states, Puerto Rico, and the Virgin Islands.Additional information about the Company, employment opportunities, customer services, and online shopping for parts and accessories can be found on the Company’s website at www.AdvanceAutoParts.com. Certain statements contained in this release are forward-looking statements, as that statement is used in the Private Securities Litigation Reform Act of 1995.Forward-looking statements address future events or developments, and typically use words such as believe, anticipate, expect, intend, plan, forecast, outlook or estimate.These statements discuss, among other things, expected growth and future performance, including store growth, capital expenditures, comparable store sales, SG&A, operating income, gross profit rate, free cash flow, profitability and earnings per diluted share for fiscal year 2010.These forward-looking statements are subject to risks, uncertainties and assumptions including, but not limited to, competitive pressures, demand for the Company’s products, the market for auto parts, the economy in general, inflation, consumer debt levels, the weather, acts of terrorism, availability of suitable real estate, dependence on foreign suppliers and other factors disclosed in the Company’s 10-K for the fiscal year ended January 2, 2010 on file with the Securities and Exchange Commission.Actual results may differ materially from anticipated results described in these forward-looking statements.The Company intends these forward-looking statements to speak only as of the time of this news release and does not undertake to update or revise them as more information becomes available. 5 Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) (unaudited) July 17, January 2, July 18, Assets Current assets: Cash and cash equivalents $ $ $ Receivables, net Inventories, net Other current assets Total current assets Property and equipment, net Assets held for sale Goodwill Intangible assets, net Other assets, net $ $ $ Liabilities and Stockholders' Equity Current liabilities: Current portion of long-term debt $ $ $ Financed vendor accounts payable Accounts payable Accrued expenses Other current liabilities Total current liabilities Long-term debt Other long-term liabilities Total stockholders' equity $ $ $ NOTE: These preliminary condensed consolidated balance sheets have been prepared on a basis consistent with our previously prepared balance sheets filed with the Securities and Exchange Commission for our prior quarter and annual report, but do not include the footnotes required by generally accepted accounting principles, or GAAP, for complete financial statements. Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Operations Twelve Week Periods Ended July 17, 2010 and July 18, 2009 (in thousands, except per share data) (unaudited) July 17, July 18, Net sales $ $ Cost of sales, including purchasing and warehousing costs Gross profit Selling, general and administrative expenses Operating income Other, net: Interest expense ) ) Other(expense) income, net ) Total other, net ) ) Income before provision for income taxes Provision for income taxes Net income $ $ Basic earnings per share (a) $ $ Diluted earnings per share (a) $ $ Average common shares outstanding (a) Average common shares outstanding - assuming dilution (a) ( a ) Average common shares outstanding is calculated based on the weighted average number of shares outstanding for the quarter.At July 17, 2010 and July 18, 2009, we had 84,198 and 95,417 shares outstanding, respectively. NOTE:These preliminary condensed consolidated statements of operations have been prepared on a basis consistent with our previously prepared statements of operations filed with the Securities and Exchange Commission for our prior quarter and annual report, but do not include the footnotes required by GAAP for complete financial statements. Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Operations Twenty-Eight Week Periods Ended July 17, 2010 and July 18, 2009 (in thousands, except per share data) (unaudited) July 17, July 18, Net sales $ $ Cost of sales, including purchasing and warehousing costs Gross profit Selling, general and administrative expenses Operating income Other, net: Interest expense ) ) Other(expense) income, net ) Total other, net ) ) Income before provision for income taxes Provision for income taxes Net income $ $ Basic earnings per share (a) $ $ Diluted earnings per share (a) $ $ Average common shares outstanding (a) Average common shares outstanding - assuming dilution (a) ( a ) Average common shares outstanding is calculated based on the weighted average number of shares outstanding for the year-to-date period.At July 17, 2010 and July 18, 2009, we had 84,198 and 95,417 shares outstanding, respectively. NOTE:These preliminary condensed consolidated statements of operations have been prepared on a basis consistent with our previously prepared statements of operations filed with the Securities and Exchange Commission for our prior quarter and annual report, but do not include the footnotes required by GAAP for complete financial statements. Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows Twenty-Eight Week PeriodsEnded July 17, 2010 and July 18, 2009 (in thousands) (unaudited) July 17, July 18, Cash flows from operating activities: Net income $ $ Depreciation and amortization Share-based compensation (Benefit) provision for deferred income taxes ) Excess tax benefit from share-based compensation ) ) Other non-cash adjustments to net income (Increase) decrease in: Receivables, net ) Inventories, net ) ) Other assets Increase in: Accounts payable Accrued expenses Other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sales of property and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Increase (decrease) in bank overdrafts ) Increase (decrease) in financed vendor accounts payable ) Dividends paid ) ) Issuance of senior unsecured notes - Early extinguishment of debt ) - Net borrowings (payments) on credit facilities - ) Payment of debt related costs ) - Repurchase of common stock ) ) Proceeds from the issuance of common stock, primarily exercise of stock options Excess tax benefit from share-based compensation Other ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ NOTE:These preliminary condensed consolidated statements of cash flows have been prepared on a consistent basis with previously prepared statements of cash flows filed with the Securities and Exchange Commission for our prior quarter and annual report, but do not include the footnotes required by GAAP for complete financial statements. Advance Auto Parts, Inc. and Subsidiaries Supplemental Financial Schedules Twenty-Eight Week Periods Ended July 17, 2010 and July 18, 2009 (in thousands, except per share data) (unaudited) Reconciliation of Free Cash Flow: July 17, July 18, Cash flows from operating activities $ $
